 



Exhibit 10.2
BASIC ENERGY SERVICES, INC.
FORM OF RESTRICTED STOCK GRANT AGREEMENT
(Officers and Employees)
Grantee:                                         
     1. Grant of Stock. As of the Grant Date (identified in Section 12 below),
Basic Energy Services, Inc. (formerly BES Holding Co.), a Delaware corporation
(the “Company”), hereby grants to the Grantee (identified above), an employee of
the Company, the number of shares of the Company’s common stock, $0.01 par value
per share (the “Common Stock”) identified in Section 12) below (the “Shares”),
subject to the terms and conditions of this agreement (the “Agreement”) and the
Second Amended and Restated Basic Energy Services, Inc. 2003 Incentive Plan (as
amended, the “Plan”). The Plan is hereby incorporated in this Agreement in its
entirety by reference. The Shares, when delivered to Grantee upon expiration of
the vesting period, shall be fully paid and nonassessable.
     2. Definitions. All capitalized terms used herein shall have the meanings
set forth in the Plan unless otherwise provided herein. Section 12 below sets
forth meanings for certain of the capitalized terms used in this Agreement.
     3. Vesting Term. The Shares granted to Grantee hereunder on the Grant Date
(identified in Section 12 below) will vest in the Grantee in the increments set
forth in Section 12 below on each of the dates set forth in Section 12 below.
     4. Grant Price. No consideration shall be payable by the Grantee to the
Company for the Shares.
     5. Restriction on Shares.
     (a) The Shares granted to Grantee hereunder shall be maintained in book
entry form or the stock certificates shall be retained in the possession of the
Company until vested in the Grantee as provided in Sections 3 and 12 hereof.
     (b) All unvested shares will be forfeited by the Grantee (a) if the
Grantee’s employment with the Company is terminated by the Company for “Cause”
before the Shares are vested or (b) if the Grantee terminates his employment
with the Company before the Shares are vested for any reason other than (i)
“Good Reason” or (ii) the death or “Disability” of the Grantee, as such terms
“Cause,” “Disability” or “Good Reason” or equivalent terms (such as “Termination
for Cause” or “Termination for Good Reason”) are defined in the employment
agreement in effect between the Grantee and the Company as of the date hereof
or, if no such agreement exists, as such terms are defined in the Plan at the
time of such termination of employment to the extent not modified in Section 12
below. “Retirement” shall also have the effect as set forth in Section 12(g)
below.

 



--------------------------------------------------------------------------------



 



     (c) At such time as the vesting period is satisfied, a certificate for the
Shares no longer subject to forfeiture will be delivered to the Grantee without
the legend set forth in Section 5(e) below.
     (d) From and after the date of this Grant and prior to any forfeiture of
the Shares, the Grantee shall be entitled to vote the Shares and shall be
entitled to receive any cash dividends payable on the Shares. Any stock
dividends applicable to the Shares shall be retained by the Company until the
vesting period of the Shares on which the stock dividend was issued is
satisfied.
     (e) Any book entry of shares or certificate representing the Shares granted
hereunder shall be issued to the Grantee pursuant to the terms of the Plan as of
the Grant Date and shall be marked with the following legend:
“The shares represented by this certificate have been issued pursuant to the
terms of the Second Amended and Restated Basic Energy Services, Inc. 2003
Incentive Plan and may not be sold, pledged, transferred, assigned or otherwise
encumbered in any manner except as set forth in the terms of such Plan or Award
dated March 11, 2008.”
     6. Independent Legal and Tax Advice. Grantee acknowledges that the Company
has advised Grantee to obtain independent legal and tax advice regarding the
grant of the Shares in accordance with this Agreement and any disposition of any
such Shares.
     7. Reorganization of Company. The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue or bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
     8. Investment Representation. Grantee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Grantee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Grantee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to this Agreement.
     9. No Guarantee of Employment. This Agreement shall not confer upon Grantee
any right to continued employment with the Company or any Affiliate thereof.
     10. Withholding of Taxes; Share Withholding. The Grantee shall have the
responsibility of discharging all taxes (state and federal) owed by the Grantee
as a result of this Agreement. Grantee agrees that, if he makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, with
regard to the Shares, he will so notify the Company in writing within two
(2) weeks after making such election, so as to enable the Company to timely

2



--------------------------------------------------------------------------------



 



comply with any applicable governmental reporting requirements. In accordance
with Section 9(b) of the Plan, the Company hereby agrees that the Grantee may
direct the Company to satisfy the Company’s actual withholding tax obligations
through the “constructive” tender and withholding of vested Restricted Stock
under this Agreement; provided, the Company may revoke such right at any time
prior to the vesting date of Awards under this Agreement by giving written
notice to the Grantee.
     11. General.
     (a) Notices. All notices under this Agreement shall be mailed or delivered
by hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.
     (b) Transferability of Grant. The rights of the Grantee pursuant to this
Agreement are not transferable by Grantee. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Grantee or any permitted transferee thereof. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Shares, prior to the lapse of restrictions, that does not
satisfy the requirements hereunder shall be void and unenforceable against the
Company.
     (c) Amendment and Termination. No amendment, modification or termination of
this Agreement shall be made at any time without the written consent of Grantee
and the Company.
     (d) No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Agreement. The Grantee
has been advised and been provided the opportunity to obtain independent legal
and tax advice regarding the award of Shares pursuant to this Agreement and the
disposition of any Common Stock acquired thereby.
     (e) Severability. In the event that any provision of this Agreement shall
be held illegal, invalid or unenforceable for any reason, such provision shall
be fully severable, but shall not affect the remaining provisions of the
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid or unenforceable provision had not been included therein.
     (f) Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and the Grantee regarding the grant of the Shares covered hereby.
     (g) Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Texas without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Texas law.

3



--------------------------------------------------------------------------------



 



     (h) No Trust or Fund Created. This Agreement shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Grantee or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliates pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate.
     (i) Other Laws. The Company retains the right to refuse to issue or
transfer any Shares if it determines that the issuance or transfer of such
Shares might violate any applicable law or regulation or entitle the Company to
recover under Section 16(b) of the Securities Exchange Act of 1934.
     (j) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors of the Company and all persons lawfully claiming under
the Grantee.
     12. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

     
(a) Grantee:
  The person specified as the Grantee on page 1 and the signature page hereto.
 
   
(b) Grant Date:
  March 11, 2008
 
   
(c) Shares:
                       Shares of the Company’s Common Stock
 
   
(d) Vesting:
  Subject to Section 5 above and the terms of the Plan, the Grantee shall vest
in all rights to the Shares and any rights of the Company to such Shares shall
lapse with respect to the Shares on the earlier of (i) the dates set forth
below; (ii) termination by the Company without Cause; (iii) the death or
Disability of the Grantee; or (iv) Termination for Good Reason. If not earlier
vested, the Shares shall vest according to the following schedule:
 
   
 
       March 15, 2010 -                      Shares
 
       March 15, 2011 -                      Shares
 
       March 15, 2012 -                      Shares
 
       March 15, 2013 -                      Shares
 
    (e) Termination for Good Reason.

     
 
  Termination for Good Reason shall have the meaning set forth in the Plan,
except that clause (ii) of the definition thereof is hereby amended and restated
in its entirety as follows:

4



--------------------------------------------------------------------------------



 



     
 
  (ii) reduction in (a) the Participant’s annual base salary immediately prior
to the Change in Control, (b) the Participant’s target bonus opportunity
(expressed as a percentage of the Participant’s annual base salary or other
method approved by the Committee) immediately prior to the Change in Control or
(c) benefits comparable in the aggregate to those enjoyed by the Participant
under the Company’s retirement, life insurance, medical, dental, health,
accident and disability plans in which Participant was participating immediately
prior to the Change in Control;
 
   
(f) Disability.
  “Disability” shall mean that Grantee is entitled to receive long-term
disability (“LTD”) income benefits under the LTD plan or policy maintained by
the Company that covers Grantee. If, for any reason, Grantee is not covered
under such LTD plan or policy, then “Disability” shall mean a “permanent and
total disability” as defined in Section 22(e)(3) of the Code and Treasury
regulations thereunder. Evidence of such Disability shall be certified by a
physician acceptable to the Company. Grantee agrees to submit to any
examinations that are reasonably required by the attending physician or other
healthcare service providers to determine whether he or she has a Disability.
 
   
(g) Retirement.
  “Retirement” means the voluntary termination of Grantee’s employment for
normal retirement at or after attaining age 62 provided that, on the date of his
retirement, Grantee has accrued at least ten continuous years of active
employment service with the Company; provided, if the Grantee is party to an
employment agreement in effect between the Grantee and the Company as of the
date hereof in which the term “Retirement” is defined for purposes of that
agreement, such term shall apply to this Agreement.
 
   
 
  In the event of the Retirement of the Grantee, Grantee is hereby given the
option to have any unvested shares forfeited in connection with such Retirement
in accordance with Section 5(b) reissued to the Grantee upon, and as partial
consideration for, Grantee’s execution and delivery of a non-compete agreement
(in the form required by the Company in its sole discretion with a term of not
longer than the final vesting date set forth in Section 12(d) above) within the
period of time specified by the Company after delivery of such agreement to the
Grantee for execution.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the same date, to be effective as of March ___, 2008.

                  BASIC ENERGY SERVICES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        Address for Notices:    
 
                Basic Energy Services, Inc.         P.O. Box 10460        
Midland, Texas 79702         Fax: (432) 620-5501    
 
                Attn: President    
 
                GRANTEE    
 
                     
 
                     
 
                Address for Notices:    
 
                     
 
                     
 
                     
 
  Fax:        
 
     
 
   

7